UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7366



EZEKIEL C. CROSS, JR.,

                                             Petitioner - Appellant,

          versus


DOMINIC GUTIERREZ; BUREAU OF PRISONS,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-04-218)


Submitted:   March 10, 2006                 Decided:   April 19, 2006


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ezekiel C. Cross, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ezekiel C. Cross, Jr., a federal prisoner, appeals the

district   court’s    order   accepting    the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error.      Accordingly, we deny as unnecessary Cross’

motion for a certificate of appealability, and we affirm on the

reasoning of the district court.     See Cross v. Gutierrez, No. CA-

04-218 (N.D. W. Va. Aug. 18, 2005).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 2 -